In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-21-00048-CV
                              __________________

 IN THE MATTER OF THE MARRIAGE OF ROBERT LYALL MARTZ
               AND AMY GONZALEZ MARTZ

__________________________________________________________________

                On Appeal from the 414th District Court
                      McLennan County, Texas
                     Trial Cause No. 2019-2525-5
__________________________________________________________________

                         MEMORANDUM OPINION

      In this appeal arising from a divorce proceeding, appellant Robert Lyall Martz

(“Robert”) challenges the trial court’s Final Decree of Divorce awarding spousal

maintenance to appellee Amy Gonzalez Martz (“Amy”). 1 In seven issues on appeal,

Robert argues the trial court erred by ordering him to pay spousal maintenance of

$4,000 per month until October 2050; finding that the divorce decree was rendered

when it entered the Order Granting Nunc Pro Tunc; finding that the spousal


      1
        Under an order issued by the Supreme Court of Texas, this case was
transferred to our Court from the Tenth Court of Appeals in Waco, Texas. See Tex.
Gov’t Code Ann. § 73.001.
                                         1
maintenance award could be supported under a theory of contractual alimony;

entering an Income Withholding Order; not requiring a reporter’s record of the Nunc

Pro Tunc hearing; and failing to grant a new trial in the interest of justice. We affirm

the trial court’s judgment in part and reverse and remand in part.

                                  BACKGROUND

      In July 2019, Amy filed an Original Petition for Divorce, in which she

requested, among other things, that Robert pay post-divorce maintenance for a

reasonable period in accordance with Chapter 8 of the Texas Family Code. Robert

filed a Waiver of Service entering an appearance for all purposes, reserving the right

to be notified of any hearing or trial, and requesting the trial court not to enter any

orders or judgments not signed by him or without providing him prior written notice

of the date, time, and place of any proceedings. On December 19, 2019, the trial

court rendered a Final Decree of Divorce that Robert signed, approved, and

consented to as to both form and substance.

      The record shows that Robert agreed to the terms of the December 2019 Final

Decree “to the extent permitted by law[.]” In the December 2019 Final Decree, the

trial court found:

      the parties have entered into a written agreement as contained in this
      decree by virtue of having approved this decree as to both form and
      substance. To the extent permitted by law, the parties stipulate the
      agreement is enforceable as a contract. The Court approves the
      agreement of parties as contained in this Final Decree of Divorce.

                                           2
The trial court also found that Amy “is eligible for maintenance under the provisions

of The Texas Family Code Chapter 8[,]” and ordered Robert to pay Amy $4,000 per

month until the earliest of one of the following events: October 1, 2050, death of

either party, or remarriage of Amy. The December 2019 Final Decree included a

provision that ordered spousal maintenance to be paid from Robert’s income and

included an Order for Income Withholding for Spousal Maintenance. The December

2019 Final Decree provides that the parties

      acknowledge that they have voluntarily affixed their signatures to this
      Final Decree of Divorce, believing this agreement to be a just and right
      division of the marital debt and assets, and state that they have not
      signed by virtue to any coercion, any duress, or any agreement other
      than those specifically set forth in this Final Decree of Divorce.

      The same day the trial court rendered the December 2019 Final Decree, Amy

filed a Motion for Judgment Nunc Pro Tunc, requesting the trial court award her a

truck that she should have been awarded in the final decree. On January 22, 2020,

the trial court entered an Order on Motion for Judgment Nunc Pro Tunc (“the

January 2020 Nunc Order”), which Robert signed and approved as to form and

substance, as evidenced by his signature on the January 2020 Nunc Order, which

included Exhibit 1, a Final Decree that contains the exact language from the

December 2019 Final Decree regarding spousal maintenance; however, Robert did

not sign Exhibit 1. The same day Robert approved the January 2020 Nunc Order,

Robert signed a Qualified Domestic Relations Order, which he approved and

                                         3
consented as to both form and substance. The record shows that on January 24, 2020,

the trial court sent Robert notice that it had signed and filed the January 2020 Nunc

Order. In February 2020, the trial court entered an Amended Income Withholding

for Support.

      In August 2020, Robert filed a Motion for Further Orders or Motion to Modify

Prior Orders, arguing that there was no written agreement or contract between the

parties because he did not sign Exhibit 1, and the effect was that the January 2020

Nunc Order set aside the December 2019 Final Decree and no subsequent final

judgment was ever entered. Robert argued Exhibit 1 to the January 2020 Nunc Order

was improper because it ordered Robert to pay spousal maintenance in violation of

section 8.054 of the Texas Family Code, and it is not an agreed judgment because

Robert never signed it. Robert requested a new trial or a modification of the January

2020 Nunc Order to comply with section 8.054 because of a material and substantial

change due to a drastic reduction in his income.

      Amy filed an Original Answer entering a general denial. Robert filed a Motion

to Terminate Income Withholding Order, arguing that the January 2020 Nunc Order

nullified the December 2019 Final Decree containing the support order which was

the basis of the Amended Income Withholding Order. According to Robert, since

the trial court did not enter a subsequent decree of divorce, there is no valid spousal




                                          4
support order in place to support the Amended Income Withholding Order, so it

should be dissolved.

      In October 2020, Amy filed a Motion to Sign Decree of Divorce. Robert filed

objections to Amy’s motion, arguing that he did not sign the decree or agree to its

terms. Robert also filed a Second Amended Motion for Further Orders or Motion to

Modify Prior Orders, in which he argued that Amy’s Motion for Judgment Nunc Pro

Tunc changed the property division in the December 2019 Final Decree and the

modified proposed decree was never signed by the trial court or the parties.

According to Robert, there is no written agreement or contractual agreement

between him and Amy that requires him to pay spousal maintenance, and the

modified proposed decree should not be entered because it ordered him to pay

spousal maintenance in violation of section 8.054. Robert alternatively argued that

if the trial court construed the January 2020 Nunc Order to be valid, it should be

modified to reduce the amount of spousal maintenance to comply with Chapter 8 of

the Family Code.

      On October 27, 2020, the trial court conducted a hearing on Robert’s Motion

to Terminate Income Withholding Order. Robert’s counsel argued that the January

2020 Nunc Order incorrectly made a material substantive change to the judgment

that he did not agree to. Amy’s counsel argued that the Motion for Judgment Nunc

Pro Tunc was a motion to modify to correct the judgment to award Amy a truck that

                                        5
was supposed to be awarded to Amy and had already been handed over to her.

According to Amy’s counsel, the attached decree to the Motion for Judgment Nunc

Pro Tunc was identical except for the award of the truck, and Robert agreed to the

decree twice. Robert’s counsel argued that if the Motion for Judgment Nunc Pro

Tunc was treated as a motion to modify, the trial court never entered a judgment and

Robert did not sign the proposed judgment Amy sought to enter or consent to its

terms. Robert’s counsel argued that since Robert did not consent to the proposed

judgment awarding Amy spousal maintenance for thirty years, the trial court should

terminate the withholding order because the trial court did not have authority to order

him to pay spousal maintenance based on a judgment that was never entered. Amy’s

counsel argued that Robert signed off on the January 2020 Nunc Order, which was

tantamount to a Rule 11 Agreement. Robert’s counsel argued Amy’s Motion for

Judgment Nunc Pro Tunc set aside the December 2019 Final Decree, there was no

Rule 11 Agreement because Robert only signed an order stating that a future order

might be entered but never was, Robert never signed a subsequent judgment, and he

had the right to withdraw his consent. According to Robert’s counsel, there was no

agreed judgment for the trial court to enter and the parties agreed there was no valid

judgment on file.

      On November 3, 2020, the trial court entered a letter ruling finding that the

final judgment, which was signed and filed on November 4, 2020, was rendered as

                                          6
of the date of the January 2020 Nunc Order. Robert filed a Request for Findings of

Fact and Conclusions of Law. The trial court issued Findings of Fact and

Conclusions of Law concluding: Robert consented to the December 2019 Final

Decree as evidenced by his signature; Amy’s Motion for Judgment Nunc Pro Tunc

was in legal effect a motion to modify because it sought to correct a judicial error;

the January 2020 Nunc Order granted the motion to modify and rendered the

modified judgment on that same date; Robert consented to the modification of the

December 2019 Final Decree and rendition of the modified judgment as evidenced

by his signature on the January 2020 Nunc Order; Robert did not withdraw his

consent to the modified judgment until after the trial court rendered the modified

judgment; and the November 2020 Final Decree constitutes entry of the final,

modified judgment rendered by the trial court in January 2020.

      Robert filed a motion for new trial, arguing, among other things, that the trial

court should grant a new trial in the interest of justice. The trial court conducted a

hearing on Robert’s Motion for New Trial, during which Robert’s counsel asked the

trial court to grant a new trial on the issue of spousal maintenance. Robert testified

that he and Amy were married for approximately twenty-five years, and he was not

represented by legal counsel during the divorce. Robert testified that Amy told him

if he signed the December 2019 Final Decree, they could work through the other

issues later. Robert testified he was fifty-five years old, and the decree of divorce

                                          7
required him to pay spousal maintenance of $4,000 per month until he was eighty-

four. Robert explained that since signing the decree, his income has reduced by forty

percent. Robert also explained that Amy is not permanently disabled, and she does

not have any disabilities that prevent her from working. Robert testified that when

he agreed to the December 2019 Final Decree, he was unaware the trial court could

not order spousal maintenance for thirty years that could not be modified, and he

asked the trial court to order a new trial to determine an appropriate award of spousal

maintenance.

      On cross-examination, Robert agreed that he had signed off on the January

2020 Nunc Order to modify the December 2019 Final Decree so Amy could have

the truck. Robert agreed that the December 2019 Final Decree provided that the

spousal maintenance terminates in 2050, if Amy remarries, or when either party

passes away. Robert explained that he took Amy’s word that they would work things

out. Robert’s counsel argued that the trial court should grant a new trial because the

spousal maintenance award was burdensome and unconscionable. Amy’s counsel

argued that the parties contractually agreed to the spousal maintenance award in the

December 2019 Final Decree, and the trial court should enforce that agreement.

Robert’s counsel argued that the December 2019 Final Decree was set aside, Robert

never signed a subsequent decree, and he did not sign or consent to the November

2020 Final Decree. Robert’s counsel also argued that the November 2020 Final

                                          8
Decree, which erroneously states that it is contractual agreed spousal maintenance

because the parties’ signatures appear on the judgment, could not be fixed under the

guise of a Nunc Pro Tunc. The trial court denied Robert’s motion for new trial.

                                    ANALYSIS

      We first address Robert’s second issue, in which he argues the trial court erred

by finding that the rendition of the divorce decree occurred when it signed the

January 2020 Nunc Order. We review a trial court’s factual finding that a judgment

was rendered to determine whether some probative evidence supports the finding.

Escobar v. Escobar, 711 S.W.2d 230, 232 (Tex. 1986). Once the trial court

determines that it rendered judgment, the question of whether the trial court

corrected a judicial or clerical error in the judgment becomes a question of law. Id.

“[A]n agreed divorce decree is a final judgment and must be appealed within the

trial court’s plenary power.” Lowery v. Lowery, No. 01-06-00147-CV, 2017 WL

6520428, at *4 (Tex. App.—Houston [1st Dist.] Dec. 21, 2017, no pet.) (mem. op.).

A trial court retains plenary power to modify a judgment within thirty days after the

judgment is signed. Tex. R. Civ. P. 329b(d); Matter of Marriage of Russell, 556

S.W.3d 451, 454 (Tex. App.—Houston [14th Dist.] 2018, no pet.). A trial court can

correct judicial mistakes, but such corrections can only be made within the trial

court’s plenary power over the judgment. See Barton v. Gillespie, 178 S.W.3d 121,




                                          9
126 (Tex. App.—Houston [1st Dist.] 2005, no pet.) (citing Dikeman v. Snell, 490

S.W.2d 183, 186 (Tex. 1973)).

      While a trial court may correct clerical errors nunc pro tunc, trial courts cannot

correct judicial errors nunc pro tunc. City of Marshall v. Gonzales ex rel. Gonzales,

107 S.W.3d 799, 804 (Tex. App.—Texarkana 2003, no pet.). When the trial court

signed the December 2019 Agreed Final Decree, rendition of the judgment occurred,

and an error in the rendition of judgment is always judicial error which may not be

corrected by a nunc pro tunc judgment. See Hernandez v. Lopez, 288 S.W.3d 180,

187–88 (Tex. App.—Houston [1st Dist.] 2009, no pet.). A trial court has no nunc

pro tunc power to correct or modify the entered judgment if the judgment entered is

the same as the judgment rendered, regardless of whether the rendition was incorrect.

Id. at 187 (citing America’s Favorite Chicken Co. v. Galvan, 897 S.W.2d 874, 877

(Tex. App.—San Antonio 1995, writ denied)) (other citation omitted). To render a

judgment nunc pro tunc, there must be some evidence that the judgment the trial

court actually rendered is not correctly represented in the judgment signed and

entered of record. Galvan, 897 S.W.2d at 877.

      Here, the trial court corrected a judicial mistake regarding the division of

property when it rendered the January 2020 Nunc Order. There is nothing in the

record showing that the trial court rendered or intended to render judgment awarding

Amy the additional truck before the trial court rendered the December 2019 Final

                                          10
Decree. See Lopez, 288 S.W.3d at 187; Galvan, 897 S.W.2d at 878. In its findings

of fact, the trial court found that Robert consented to the December 2019 Final

Decree; Amy’s Motion for Judgment Nunc Pro Tunc indicated that the December

2019 Final Decree erroneously awarded Robert the truck; it signed the January 2020

Nunc Order, which is identical to the December 2019 Final Decree except that it

awarded the truck to Amy; Robert signed the January 2020 Nunc Order and

approved it as to form and substance; judgment was rendered as of the date of the

January 2020 Nunc Order; the trial court signed the November 2020 Final Decree,

which is identical to the unsigned decree attached as Exhibit 1 to the January 2020

Nunc Order.

      Based on its findings, the trial court concluded that Amy’s Motion for

Judgment Nunc Pro Tunc was in legal effect a motion to modify the judgment. The

nature of a motion is determined by its substance and not the title. Guion v. Guion,

597 S.W.3d 899, 905 (Tex. App.—Houston [1st Dist.] 2020, no pet.); see also Tex.

R. Civ. P. 71. The nature of the relief Amy sought in her motion was to modify the

December 2019 Final Decree to reflect the parties’ agreement to award her the truck.

The trial court correctly construed Amy’s Motion for Judgment Nunc Pro Tunc as a

motion to modify because a true motion for judgment nunc pro tunc is one that

corrects clerical errors after the trial court has lost its plenary power. See Owens-

Corning Fiberglas Corp. v. Wasiak, 883 S.W.2d 402, 404-05 (Tex. App. Austin—

                                         11
1994, no writ); see also Ferguson v. Naylor, 860 S.W.2d 123, 126 (Tex. App.—

Amarillo 1993, writ denied). Amy filed her Motion for Judgment Nunc Pro Tunc

within thirty days after the trial court signed the December 2019 Final Decree, and

the trial court signed the January 2020 Nunc Order when the trial court had plenary

power over the December 2019 Final Decree. See Tex. R. Civ. P. 329b(d). While the

January 2020 Nunc Order cannot be upheld as a judgment nunc pro tunc, it is still a

valid judgment because the correction was made during the period within which the

trial court still had plenary power over its judgment. See Mathes v. Kelton, 569

S.W.2d 876, 877-78 (Tex. 1978). Since the trial court had plenary power when it

modified the December 2019 Final Decree, the January 2020 Nunc Order is not void.

See Pekar v. Pekar, No. 09-14-00464-CV, 2016 WL 240761, at *5 (Tex. App.—

Beaumont Jan. 21, 2016, no pet.) (mem. op.).

      “Any change in a judgment made during the trial court’s plenary power is

treated as a modified or reformed judgment that implicitly vacates and supersedes

the prior judgment, unless the record indicates a contrary intent.” Price Constr., Inc.

v. Castillo, 147 S.W.3d 431, 441 (Tex. App.—San Antonio 2004, no pet.) (citing

Wasiak, 883 S.W.2d at 410–11); see SLT Dealer Grp., Ltd. v. AmeriCredit Fin.

Servs., Inc., 336 S.W.3d 822, 832 (Tex. App.—Houston [1st Dist.] 2011, no pet.)

(citations omitted). Nothing in the record indicates that the trial court did not intend

to vacate the December 2019 Final Decree. Rather, the record indicates that the trial

                                          12
court intended for the January 2020 Nunc Order to vacate the December 2019 Final

Decree, because it included an Exhibit that contained the exact same language as the

December 2019 Final Decree, except that it awarded the truck to Amy, and the

erroneous title of the Nunc Order also indicated the trial court’s intent to modify and

replace the December 2019 Final Decree. See Castillo, 147 S.W.3d at 441; see also

SLT Dealer Grp., Ltd., 336 S.W.3d at 832; Quanaim v. Frasco Rest. & Catering, 17

S.W.3d 30, 39 (Tex. App.—Houston [14th Dist.] 2000, pet. denied). We conclude

the January 2020 Nunc Order superseded the December 2019 Final Decree. See

Wasiak, 883 S.W.2d at 411; see also Allen v. Allen, 646. S.W.2d 495, 496 (Tex.

App.—Houston [1st Dist.] 1982, no writ) (explaining that second judgment does not

have to contain language which specifically vacates the earlier judgment).

      We also conclude there is some evidence to support the trial court’s finding

that the November 2020 Final Decree was rendered as of the date of the January

2020 Nunc Order. See Escobar, 711 S.W.2d at 232. “A judgment routinely goes

through three stages: rendition, reduction to writing and judicial signing, and entry.”

Henry v. Cullum Co., Inc., 891 S.W.2d 789, 792 (Tex. App.—Amarillo 1995, writ

denied). A party may revoke his consent to a consent judgment any time before the

judgment is rendered. Sample Exterminators v. Samples, 640 S.W.2d 873, 874-75

(Tex. 1982). “‘A judgment is in fact rendered whenever the trial judge officially

announces his decision in open court . . . in his official capacity for his official

                                          13
guidance whether orally or by written memorandum the sentence of law pronounced

by him in any cause.’” Id. at 875 (citation omitted). The rendition of the trial court’s

decision is the critical moment when the judgment becomes effective. Araujo v.

Araujo, 493 S.W.3d 232, 235 (Tex. App.—San Antonio 2016, no pet.) (citation

omitted). The trial court’s written memorandum must evince a present act that

effectively decides the issues before the court and “‘must indicate the intent to render

a full, final, and complete judgment at that point in time.’” Matter of Marriage of

Campero, No. 13-20-00415-CV, 2022 WL 869807, at *3 (Tex. App.—Corpus

Christi Mar. 24, 2022, no pet.) (mem. op.) (citation omitted). After rendition, “[a]

judgment is ‘entered’ when it is recorded in the minutes of the trial court by a purely

ministerial act of the trial court’s clerk, thereby providing enduring evidence of the

judicial act.” Araujo, 493 S.W.3d at 235; see Dunn v. Dunn, 439 S.W.2d 830, 833

(Tex. 1969) (citation omitted) (stating that the finality of a judgment that settles the

rights controverted by the parties is not affected by the fact that further proceedings

that are merely incidental may be expressly provided for to carry it into full effect).

“Rendition of judgment is not synonymous with the signing of a written judgment.”

Roberts v. Wells Fargo Bank, N.A., 406 S.W.3d 702, 706 (Tex. App.—El Paso 2013,

no pet.) (citing Greene v. State, 324 S.W.3d 276, 282 (Tex. App.—Austin 2010, no

pet.)).




                                          14
      The trial court found that the November 2020 Final Decree constitutes entry

of the final, modified judgment rendered by the trial court in January 2020. In

January 2020, the trial court signed the January 2020 Nunc Order and ordered “that

a Judgment Nunc Pro Tunc be entered as shown on the attached order, Exhibit 1.” It

was not until August 2020 that Robert complained that he did not sign or consent to

Exhibit 1. The record shows that Robert consented to the terms of the December

2019 Final Decree and approved the January 2020 Nunc Order as to form and

substance, which included Exhibit 1 that is an exact copy of the final decree entered

and signed by the trial judge in November 2020. Robert’s attempt to withdraw his

consent after the trial court rendered judgment was too late. See Samples, 640

S.W.2d at 874-75; Wright v. Wright, No. 04-08-00175-CV, 2009 WL 331892, at *3

(Tex. App.—San Antonio Feb. 11, 2009, no pet.) (mem. op.).

      Here, the January 2020 Nunc Order shows the trial court rendered judgment

when it instructed the parties to enter a Judgment Nunc Pro Tunc as shown on the

attached order, Exhibit 1. See Samples, 640 S.W.2d at 875; Giles v. Giles, 830

S.W.2d 232, 235–37 (Tex. App.—Fort Worth 1992, no writ). Since some evidence

supports the trial court’s finding that the rendition of the November 2020 Final

Decree occurred when it signed the January 2020 Nunc Order, we overrule issue

two. See Escobar, 711 S.W.2d at 232.




                                         15
      In issue one, Robert complains the trial court erred by ordering him to pay

Amy court-ordered spousal maintenance of $4,000 per month until October 2050.

Robert argues the trial court abused its discretion by ordering him to pay over one

million dollars in spousal maintenance for approximately thirty years in violation of

section 8.054 of the Texas Family Code. According to Robert, the evidence is legally

and factually insufficient to support the trial court’s findings regarding spousal

maintenance. In issue three, Robert complains that the trial court erred by finding

that the spousal maintenance award could be supported under a theory of contractual

alimony because the evidence is factually and legally insufficient to support the trial

court’s finding that the parties entered into a written agreement. According to

Robert, he did not sign or consent to the November 2020 Final Decree, and the trial

court could not use the December 2019 Final Decree because it was set aside by the

January 2020 Nunc Order. We will address issues one and three together since they

both turn on whether the trial court erred by concluding that the parties had a

contractual spousal maintenance agreement, and that Robert did not withdraw his

consent until after the judgment was rendered.

      We review the sufficiency of the evidence supporting a trial court’s factual

findings by applying the same standards that we use in reviewing legal and factual

sufficiency of the evidence supporting jury findings. Catalina v. Blasdel, 881

S.W.2d 295, 297 (Tex. 1994). We review a trial court’s conclusions of law as a legal

                                          16
question. BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex.

2002). An agreed divorce decree is a contract subject to the usual rules of contract

construction, and the judgment itself operates as the written manifestation of the

parties’ agreement. Waldrop v. Waldrop, 552 S.W.3d 396, 403, 404-05 (Tex. App.—

Fort Worth 2018, no pet.). “When parties agree or stipulate that a maintenance

provision in their divorce decree is enforceable as a contract, absent express

language indicating that Chapter 8 governs the maintenance provision, courts will

enforce the maintenance provision as a matter of contract law, independent of

Chapter 8.” Id. at 403.

      A trial court may order spousal maintenance under Chapter 8 of the Texas

Family Code under certain circumstances. See Tex. Fam. Code Ann. § 8.051. Texas

law also permits parties to agree to contractual spousal maintenance that varies from

Chapter 8 of the Texas Family Code. See id. § 7.006(a). Section 7.006 of the Texas

Family Code provides that “spouses may enter into a written agreement concerning

the division of property and the liabilities of the spouses and maintenance of either

spouse.” Id. Contractual spousal maintenance provided for in a divorce decree is an

agreement pursuant to section 7.006 of the Texas Family Code, and therefore, it is a

contract and not an agreement for spousal maintenance made pursuant to Chapter 8.

See In re Dupree, 118 S.W.3d 911, 916 (Tex. App.—Dallas 2003, orig. proceeding).

If the trial court finds the written agreement is “just and right,” the terms are binding

                                           17
on the court, and “[i]f the trial court approves the agreement, the court may set forth

the agreement in full or incorporate the agreement by reference in the final decree.”

Tex. Fam. Code Ann. § 7.006(b).

      Chapter 8 does not apply to a spousal maintenance provision in a divorce

decree that restates a parties’ contractual spousal maintenance agreement. See Kee

v. Kee, 307 S.W.3d 812, 814 (Tex. App.—Dallas 2010, pet. denied); McCollough v.

McCollough, 212 S.W.3d 638, 646 (Tex. App.—Austin 2006, no pet.). The trial

court’s approval of a parties’ contractual spousal maintenance agreement and

incorporation into the final decree does not transform the contractual payments into

prohibited court-ordered spousal maintenance. See Cardwell v. Sicola-Cardwell,

978 S.W.2d 722, 724 (Tex. App.—Austin 1998, pet. denied). Nor does the mere

reference to Chapter 8 in the divorce decree transform the contractual spousal

maintenance obligation into a court-ordered maintenance obligation under Chapter

8. See Ammann v. Ammann, No. 03-09-00177-CV, 2010 WL 4260955, at *2 (Tex.

App.—Austin Oct. 28, 2010, no pet.) (mem. op.). In the absence of fraud or mistake,

and if the agreement is free from ambiguity, courts will enforce the parties’

agreement regardless of whether the parties have contracted wisely or foolishly or

whether it creates a hardship. Sorrels v. Sorrels, 592 S.W.2d 692, 696 (Tex. Civ.

App.—Amarillo 1979, writ ref’d n.r.e.) (citation omitted); see Hallsted v. McGinnis,




                                          18
483 S.W.3d 72, 77 (Tex. App.—Houston [1st Dist.] 2015, no pet.); Schwartz v.

Schwartz, 247 S.W.3d 804, 806 (Tex. App.—Dallas 2008, no pet.).

      Our primary concern in interpreting an agreed divorce decree is to ascertain

and give effect to the intent of the parties as it is expressed in the agreement, and if

the agreement is not ambiguous, we will construe it as a matter of law. Hallsted, 483

S.W.3d at 75; Lee v. Lee, No. 02-14-00064-CV, 2015 WL 601054, at *3 (Tex.

App.—Fort Worth Feb. 12, 2015, no pet.) (mem. op.). In determining whether the

parties intended for Chapter 8 to apply to their agreed maintenance provision, courts

examine whether the provision sets forth the criteria to trigger Chapter 8 spousal

support and imposes a support obligation that is within Chapter 8’s limit regarding

the amount and duration of support. Waldrop, 552 S.W.3d at 403; see McCollough,

212 S.W.3d at 646.

      The record shows that Robert agreed to the terms of the December 2019 Final

Decree “to the extent permitted by law[.]” In the December 2019 Final Decree, the

trial court found that the parties entered into a written agreement, approved the

decree as to both form and substance and stipulated the agreement is enforceable as

a contract. Although the December 2019 Final Decree includes a finding that Amy

“is eligible for maintenance under the provisions of the Texas Family Code chapter

8[,]” the parties agreed that Robert would pay maintenance for a period that exceeds

the limits of Chapter 8. Additionally, the December 2019 Final Decree provides that

                                          19
the parties voluntarily signed the final decree believing it to be a just and right

division of the marital debt and assets and claiming that they did not sign due to any

coercion, duress, or other agreement. The record further shows that Robert approved

the January 2020 Nunc Order as to form and substance, and we have already

concluded that Robert’s attempt to withdraw his consent from the January 2020

Nunc Order was too late because it was after the trial court rendered judgment.

      Robert’s spousal maintenance would have violated Chapter 8 from its

inception because it allowed for payments over a period of thirty years. See Tex.

Fam. Code Ann. § 8.054(a)(1)(B); McCollough, 212 S.W.3d at 646. This term of the

spousal maintenance agreement convinces us that the parties intended to create the

sort of contractual spousal maintenance obligation that is permitted outside the

context of Chapter 8 and not a maintenance obligation governed under Chapter 8.

See McCollough, 212 S.W.3d at 646. Based on this record, we conclude that the

parties intended to create a contractual spousal maintenance obligation outside the

context of Chapter 8 and that Robert’s spousal maintenance obligation is not court-

ordered spousal maintenance governed by Chapter 8. See Tex. Fam. Code Ann. §

7.006(a); In re Dupree, 118 S.W.3d at 916. Applying controlling rules of

construction and existing case law in conducting our de novo review of the trial

court’s conclusions of law, we hold that the trial court did not err by concluding the

parties consented to the judgment that contained the parties’ contractual spousal

                                         20
maintenance agreement. See Tex. Fam. Code Ann. § 7.006(b); Waldrop, 552 S.W.3d

at 403. Accordingly, the trial court did not err by approving the parties’ contractual

spousal maintenance agreement incorporated in the November 2020 Final Decree.

See Schwartz, 247 S.W.3d at 806; Cardwell, 978 S.W.2d at 724; Sorrels, 592 S.W.2d

at 696. We overrule issue one.

      In issue three, Robert complains that the trial court erred by finding that the

spousal maintenance award could not be supported under a theory of contractual

alimony because he did not sign or consent to the November 2020 Final Decree.

Having already concluded in issue one that Robert consented to the terms of the

December 2019 Final Decree and approved the January 2020 Nunc Order as to form

and substance and that Robert’s attempt to withdraw his consent after the trial court

rendered judgment in January 2020, was too late, we overrule issue three.

      In issue four, Robert complains the trial court erred by entering an Income

Withholding Order to enforce spousal maintenance that exceeds the amount and

duration limits under Chapter 8 of the Texas Family Code. See Tex. Fam. Code Ann.

§ 8.101. Whether a trial court may order income withholding for spousal

maintenance is a question of law that we review de novo. Kee, 307 S.W.3d at 813.

      Chapter 8 applies to contractual spousal maintenance if the contract

specifically permits income withholding. Tex. Fam. Code Ann. § 8.101(b)(1).

Section 8.101 of the Texas Family Code provides that a trial court may order that

                                         21
income be withheld from the disposable earnings of the obligor in a proceeding in

which the parties voluntarily entered into an agreement for periodic payments of

spousal maintenance and the agreement was approved by the trial court. Id. §

8.101(a-1). However, the trial court cannot order that income be withheld from the

disposable earnings of the obligor to the extent that any provision of the agreed order

for maintenance exceeds the amount of periodic support or the period of

maintenance the trial court could have ordered under Chapter 8. Id. § 8.101(a-2).

Courts cannot use wage withholding to enforce an order incorporating a voluntary

agreement to pay spousal maintenance that falls outside Chapter 8. Dalton v. Dalton,

551 S.W.3d 126, 134 (Tex. 2018). Although parties may agree to spousal

maintenance that exceeds Chapter 8’s amount and duration limits, the trial court can

only order wage withholding to enforce the order up to those limits. See id.; see also

Tex. Fam. Code Ann. § 8.101(a-2).

      The record shows that Robert and Amy were married for approximately

twenty-five years. Section 8.054 of the Texas Family Code provides that a trial court

may not order maintenance that remains in effect for more than seven years after the

date of the order, if the spouses were married to each other for at last 20 years but

not more than 30 years[.]” Tex. Fam. Code Ann. § 8.054(a)(1)(B). In the December

2019 Final Decree, Robert agreed to pay spousal maintenance for over thirty years,

a period that exceeds Chapter 8’s applicable duration limit, and he agreed to an Order

                                          22
to Income Withholding for Spousal Maintenance. In the December 2019 Final

Decree, the trial court ordered Robert’s employer to withhold spousal maintenance

from Robert’s disposable earnings to pay the full amount of maintenance ordered

paid by the decree. The trial court’s Amended Income Withholding Order for

Support commands that Robert’s employer is “required by law to deduct these

amounts from the employee’s/obligor’s income until further notice.”

      We hold that the trial court’s Amended Income Withholding Order for

Support exceeds the applicable seven-year statutory maximum duration. See id.

Accordingly, we conclude that the trial court erred by ordering wage withholding to

enforce spousal maintenance that exceeds Chapter 8’s duration limit. We sustain

issue four and reverse the duration of the Amended Income Withholding Order for

Support and remand for the trial court to enter an Amended Income Withholding

Order for Support that does not exceed the applicable seven-year statutory maximum

under Section 8.054. See Dalton, 551 S.W.3d at 135; Keating v. Keating, No. 02-20-

00272-CV, 2022 WL 187985, at *1 (Tex. App.—Fort Worth Jan. 20, 2022, no pet.)

(mem. op.).

      In issue five, Robert argues that the trial court erred by not having a reporter’s

record of the Nunc Pro Tunc hearing. Although Robert complains that no reporter’s

record was created, the record before us demonstrates that Robert failed to complain

in the trial court about the absence of a reporter’s record of the Nunc Pro Tunc

                                          23
hearing. The record shows that Robert approved the January 2020 Nunc Order as to

form and substance as evidenced by his signature. The January 2020 Nunc Order

ordered that a judgment be entered as shown on the attached order, Exhibit 1, which

is an unsigned Final Decree of Divorce that stated the parties waived a record of

testimony with the consent of the Court. We conclude that Robert waived his

complaint about the absence of a reporter’s record of the Nunc Pro Tunc hearing by

failing to raise his complaint in the trial court. See Tex. R. App. P. 33.1; Interest of

G.X.H., 627 S.W.3d 288, 300 (Tex. 2021). We overrule issue five.

      In issues six and seven, Robert argues the trial court erred by failing to grant

a new trial in the interest of justice. Robert argues that we should remand the case

for a new trial because the trial court’s rulings regarding rendition and consent were

erroneous and prevented him from presenting a defense; Amy committed fraud; he

did not have an attorney and was mistreated by Amy and her attorney; the spousal

maintenance should be reduced or eliminated because his income was reduced by

forty percent; and there are inaccurate and false statements in the November 2020

Final Decree.

      We review a trial court’s denial of a motion for new trial for an abuse of

discretion. See In re Columbia Med. Ctr. of Las Colinas, Subsidiary, L.P., 290

S.W.3d 204, 210 (Tex. 2009). A trial court abuses its discretion when it acts in an

arbitrary or unreasonable manner, or when it acts without reference to any guiding

                                          24
principles. See Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990); Downer v.

Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985).

      First, we have already explained why the trial court’s rulings regarding

rendition and consent were not erroneous. Secondly, Robert has not presented any

evidence of fraud. The record shows that during the hearing on Robert’s motion for

new trial, Robert testified that he signed off on the January 2020 Nunc Order to

modify the December 2019 Final Decree so Amy could have the truck. Robert also

testified that the December 2019 Final Decree provided that the spousal maintenance

terminates in 2050, if Amy remarries, or when either party passes away. Although

Robert complains that he took Amy’s word that they would work things out, Robert

consented to the spousal maintenance agreement, which is enforceable as a contract,

and unlike Chapter 8, the parties’ agreement did not provide for any modification

based on a showing of a material change of circumstance. See McCollough, 212

S.W.3d at 642–43, 647. Moreover, the trial court did not err by approving the parties’

agreement regardless of whether Robert contracted foolishly or whether the

agreement created a hardship. See Hallsted, 483 S.W.3d at 77; Schwartz, 247 S.W.3d

at 806; Sorrels, 592 S.W.2d at 696.

      Additionally, the parties’ agreement specifically states that Robert

acknowledged before signing the final decree that he read the final decree and

understood that the contents constituted a full and complete resolution of the case,

                                         25
and Robert acknowledged that he did not sign by virtue of any coercion, duress or

other agreement. Robert chose to appear pro se in his divorce, and pro se litigants

are held to the same standards that apply to licensed attorneys. See Sedillo v.

Campbell, 5 S.W.3d 824, 829 (Tex. App.—Houston [14th Dist.] 1999, no pet.).

Since Robert has not presented any evidence showing that Amy or her attorney

committed fraud in securing his consent to the final decree, Robert is not entitled to

a new trial just because he appeared pro se and consented to a contractual spousal

maintenance agreement that allegedly created a hardship. See Mansfield State Bank

v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978) (explaining that pro se litigants should

not be given an unfair advantage over litigants represented by counsel).

      While Robert complains that there are inaccurate and false statements in the

November 2020 Final Decree, he does not point to any specific statements. To the

extent that Robert is complaining that the November 2020 Final Decree states that

Robert “has agreed to the terms of this judgment to the extent permitted by law, as

evidenced by [his] signature below[,]” we have already explained that the record

shows that Robert consented to the December 2019 Final Decree and approved the

January 2020 Nunc Order as to form and substance, which included Exhibit 1 that is

an exact copy of the final decree signed by the trial judge in November 2020. Further,

the trial court signed the January 2020 Nunc Order and ordered “that a Judgment

Nunc Pro Tunc be entered as shown on the attached order, Exhibit 1.” Again, since

                                         26
the record shows that Robert consented to the November 2020 Final Decree, the trial

court’s instruction to the parties to enter Judgment Nunc Pro Tunc does not affect

the finality of the judgment and is merely an incidental act to carry the judgment into

full effect. See Dunn, 439 S.W.2d at 833.

      For all the reasons explained above, we conclude the trial court did not abuse

its discretion by denying Robert’s motion for new trial. We overrule issues six and

seven. Having overruled issues one through three and five through seven, we affirm

the trial court’s judgment in part. Since we sustained issue four and reversed the

duration of the Amended Income Withholding Order for Support, we reverse and

remand in part for the trial court to enter an Amended Income Withholding Order

for Support that does not exceed the applicable seven-year statutory maximum under

Section 8.054.

      AFFIRMED IN PART; REVERSED AND REMANDED IN PART.




                                                     _________________________
                                                        W. SCOTT GOLEMON
                                                            Chief Justice

Submitted on April 7, 2022
Opinion Delivered June 23, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.


                                          27